68 F.3d 478
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Lenzy McCULLOUGH, Appellant,v.City of JONESBORO;  Rusty Grigsby;  Bill Webster, MunicipalJudge;  Jim Chambers; Danny Smith;  Brent Davis,Prosecutor;  Chuck Easterling; JudgeDavid Burnett, Appellees.
No. 94-3725
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 29, 1995.Filed:  Oct. 6, 1995.

Before McMILLIAN, BOWMAN and MURPHY, Circuit Judges.
PER CURIAM.


1
Lenzy McCullough appeals the district court's1 entry of judgment for defendants following a bench trial in his 42 U.S.C. Sec. 1983 action.  He has failed to provide this court with a copy of the transcript on appeal, which precludes our review of the district court's factual findings.  See Fed.  R. App.  P. 10(b);  Van Treese v. Blome, 7 F.3d 729, 729 (8th Cir.1993) (per curiam).  We have reviewed the district court's conclusions of law, and no error appears.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)